PER CURIAM.
We reverse the trial court’s order of visitation because “[i]t was plainly improper, and clearly in violation of the appellant’s due process rights, to hear and determine matters which were not the subject of appropriate pleadings or notice.” Barreiro v. Barreiro, 377 So.2d 999, 1000 (Fla. 3d DCA 1979). Accord Hully v. Hully, 653 So.2d 1138 (Fla. 2d DCA 1995). Our reversal is without prejudice to the appellee filing an appropriate pleading requesting the establishment of visitation rights, followed by a properly noticed hearing.
Reversed and remanded.
RYDER, A.C.J., and LAZZARA and QUINCE, JJ., concur.